12/30/2015
                                                                                             FILED IN
                                                                                      1st COURT OF APPEALS
                                            NOTICE OF APPEALS                             HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS                  12/30/2015 1:58:48 PM
                                                                                      CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                     Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2014-70102          COURT:    11TH          TENTATIVE DUE DATE:        1/23/2016
APPEAL TYPE       REGULAR (MTN FOR NEW TRIAL FILED)               CASE STATUS:      DISPOSED (FINAL)
APPELLANT:        BSG-SPENCER HIGHWAY JOINT VENTURE AND BEST STORAGE GROUP, L.L.C.
APPELLEE:         MUNIBA ENTERPRISES, INC.


EVENT FILE DATE       12/28/2015          NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA,
FILED BY:     WILLIAM S CHESNEY III               TBN:       4186550
DATE ORDER SIGNED         9/25/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67248474         VOLUME:                 PAGE:
MOTION FOR NEW TRIAL FILING DATE:           : October 20, 2015
NOTES:

                                                    CHRIS DANIEL
                                                    Harris County, District Clerk


                                                    By: /s/DUANE C. GILMORE
                                                           DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
CR       CROSS-APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201470102__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: MUNIBA ENTERPRISES INC             VS BSG-SPENCER HIGHWAY JOINT VENTURE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0002 XPL 04186550 BSG-SPENCER HIGHWAY JOINT VENT     CHESNEY, WILL
_     00001-0002 XDF 16765800 MUNIBA ENTERPRISES INC             REMELS, KEITH
_     00003-0001 DEF 04186550 BEST STORAGE GROUP LLC             CHESNEY, WILL
_     00002-0001 DEF 04186550 BSG-SPENCER HIGHWAY JOINT VENT     CHESNEY, WILL
_     00001-0001 PLT 16765800 MUNIBA ENTERPRISES INC             REMELS, KEITH




==> (5) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP